No. 13129

          I N THE SUPREME C U T O THE STATE O MONTANA
                           OR    F           F




M. J. STEER,

                            P l a i n t i f f and A p p e l l a n t ,



CITY OF MISSOULA, MONTANA,
a municipa 1 Corpora t i o n , THE
POLICE COMMISSION OF THE C I T Y O         F
MISSOULA and t h e members t h e r e o f
i n t h e i r o f f i c i a l capacity a s
P o l i c e Commissioners e t a l . ,

                            Defendants and Respondents.



Appeal from:       D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                   Honorable J a c k L. Green, Judge p r e s i d i n g .

Counsel of Record:

      For Appellant :

             C. W. Leaphart argued, Helena, Montana

      For Respondents:

             Root and V a l g e n t i , Missoula , Montana
             V i c t o r F. V a l g e n t i argued, Missoula, Montana



                                              Submitted:           March 3 , 1976

                                                  Decided :       l!Ihl? 2 6 1976
Filed :
          M&E 8 6 6916
Mr.    J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion o f t h e C o u r t .

               T h i s a p p e a l i s from a judgment of t h e d i s t r i c t c o u r t ,

Missoula County, a f f i r m i n g t h e d e c i s i o n o f t h e Missoula P o l i c e

Commission whereby p l a i n t i f f w a s d i s m i s s e d from h i s employment

as a p o l i c e o f f i c e r .

               On September 27, 1971, t h e C i t y o f Missoula h i r e d a p p e l -

l a n t , M.    J. S t e e r , as a probationary patrolman.                        Upon s u c c e s s f u l

c o m p l e t i o n o f t h e p r o b a t i o n a r y p e r i o d , a p p e l l a n t w a s confirmed

a s a p a t r o l m a n on March 28, 1972.                 On A p r i l 1 6 , 1973, t h e t h e n

Chief of P o l i c e G i l b e r t Hansen, b e l i e v i n g a p p e l l a n t g u i l t y o f

misconduct, gave him t h e c h o i c e of b e i n g f i r e d o u t r i g h t o r sub-

mitting h i s resignation.                  Appellant submitted h i s r e s i g n a t i o n .

               Thereafter appellant f i l e d i n d i s t r i c t court an application

f o r a w r i t o f mandate a l l e g i n g h i s d i s m i s s a l w a s c o n t r a r y t o t h e

M e t r o p o l i t a n P o l i c e L a w , Chap. 1 8 , T i t l e 11, R.C.M.            1947, i n t h a t

he was d e n i e d t h e r i g h t t o answer p r e f e r r e d c h a r g e s i n a h e a r i n g

b e f o r e t h e p o l i c e commission p r i o r t o h i s d i s m i s s a l .           Following

a c o n t i n u a n c e , t h e d i s t r i c t c o u r t o n A p r i l 8 , 1974, i s s u e d a

w r i t of mandate o r d e r i n g a p p e l l a n t ' s r e i n s t a t e m e n t .

               Whereupon t h e new Chief o f P o l i c e Ray Roehl by l e t t e r t o

a p p e l l a n t acknowledged h i s r e i n s t a t e m e n t , b u t announced h i s

immediate s u s p e n s i o n pending r e s u l t s o f a h e a r i n g b e f o r e t h e

p o l i c e commission on c h a r g e s o f m i s c o n d u c t , d i s h o n e s t y , and

f a i l u r e t o obey a l a w f u l o r d e r of a s u p e r i o r o f f i c e r .          The s t a t e -

ment of c h a r g e s came on f o r h e a r i n g on May 2 , 1974, and a f t e r

p r e s e n t a t i o n of evidence t h e hearing w a s continued without d a t e .

On J u l y 1 5 , 1974, Chief Roehl s e n t a n o t h e r l e t t e r t o a p p e l l a n t

c o n t a i n i n g a s t a t e m e n t of two a d d i t i o n a l c h a r g e s c o n c e r n i n g f a l s e

i n f o r m a t i o n i n h i s employment a p p l i c a t i o n and s t a t i n g t h a t s i n c e

a p p e l l a n t w a s on v a c a t i o n s t a t u s no s u s p e n s i o n was deemed neces-

sary.      The p o l i c e commission reconvened on August 1 3 , 1974, and
after the presentation of further evidence, found appellant
guilty of failure to obey a lawful order of a superior officer,
one charge of conduct unbecoming an officer and falsification
of his application for employment.          Pursuant to sections 11-1805
and 11-1806(5), R.C.M. 1947, the police commission, with the
approval of Mayor Robert E. Brown, ordered appellant's dismissal
from the Missoula Police Department effective August 13, 1974.
Until the time of his final dismissal, appellant received full
salary and benefits.
        In October 1974, appellant filed the complaint involved
in this proceeding seeking review of the police commission order,
pursuant to section 11-1806(7), (8), R.C.M. 1947.          On May 29, 1975,
the district court affirmed the decision of the Missoula Police
Commission.    Steer appeals from that order and judgment.
        The one issue presented on appeal is whether or not in
discharging appellant, the chief of police and the police commis-
sion of the City of Missoula denied appellant procedural due
process of law.
        Appellant's main argument in this regard centers around
the contention that once he was summarily fired the first time,
"the die had been cast" because the decision to fire had already
been made final.   Therefore, in appellant's view, all administra-
tive actions subsequent to his reinstatement were mere ex post
facto attempts to provide due process so as to justify his dis-
charge and as such they were procedurally defective.
        Upon review of the facts and case law cited by appellant,
we cannot agree with this contention.          Appellant relies on several
cases for his position that a procedurally improper firing cannot
be cured by any kind of subsequent action of the dismissing
authority.    Opheim v. Fish   &   Game Comm., 133 Mont. 362, 323 P.2d
1116; State ex rel. Ford v. Fish       &   Game Cornm'n, 148 Mont. 151,
418 P.2d 300; S t a t e ex r e l . Lease v . W i l k i n s o n , 59 Mont. 327,

196 P. 878; S t a t e e x r e l . Nagle v . S u l l i v a n , 98 Mont. 425, 40
P.2d 995.         However w e f i n d t h e c a s e s s o c i t e d a r e d i s t i n g u i s h a b l e

from t h e c a s e a t b a r .          I n t h o s e c a s e s , none o f t h e i l l e g a l l y

d i s m i s s e d employees a c t u a l l y r e c e i v e d r e i n s t a t e m e n t and r e s t i -

t u t i o n of b e n e f i t s p r i o r t o i n s t i t u t i o n of formal charges through

proper channels.                 I n t h e i n s t a n t case, following t h e procedurally

improper d i s m i s s a l , a p p e l l a n t s e c u r e d r e i n s t a t e m e n t and a p p a r e n t l y

enjoyed v a c a t i o n w i t h pay s t a t u s pending t h e outcome o f a n e a r i n g

on f o r m a l c h a r g e s .     Such r e i n s t a t e m e n t and r e s t i t u t i o n of b e n e f i t s

i s t h e c o n t r o l l i n g f a c t o r i n disposing of a p p e l l a n t ' s ex p o s t

f a c t o argument b e c a u s e where such a d m i n i s t r a t i v e a c t i o n h a s

o c c u r r e d t h e e f f e c t s of any p r i o r i l l e g a l p r o c e d u r e s t a n d c o r r e c t e d

and c a n have no i n f l u e n c e on f u t u r e p r o c e d u r a l a c t i o n s .         Thus, t h e

i n i t i a l i l l e g a l d i s c h a r g e becomes i r r e l e v a n t t o t h e i s s u e a t hand.

             Turning t o t h e proceedings i n s t i t u t e d a g a i n s t a p p e l l a n t

a f t e r reinstatement, t h i s Court has recognized t h a t a d e c i s i o n

f a v o r a b l e t o a d i s c h a r g e d p u b l i c employee b e c a u s e o f p r o c e d u r a l

d e f i c i e n c i e s i n h i s d i s m i s s a l w i l l n o t i n s u l a t e t h a t employee,

a f t e r r e i n s t a t e m e n t , from f u r t h e r p u b l i c employer a c t i o n i f ap-

p r o p r i a t e s t a t u t o r y p r o c e d u r e s a r e employed.      This Court i n S t a t e

e x r e l . Ford v . F i s h        & Game     Comm'n, 148 Mont. 151, 1 6 5 , 418 P.2d
300, s a i d :

             " * * * W e e x p r e s s no o p i n i o n a s t o whether
             cause e x i s t s o r does n o t e x i s t f o r r e l a t o r ' s
             removal and d i s c h a r g e . Our d e c i s i o n h e r e i n i s
             s t r i c t l y l i m i t e d t o t h e i l l e g a l manner i n which
             r e l a t o r ' s d i s c h a r g e w a s accomplished.         Nor i s
             t h i s d e c i s i o n t o be i n t e r p r e t e d o r c o n s t r u e d
             a s any l i m i t a t i o n whatever on any f u t u r e a c t i o n
             t h a t may be t a k e n e i t h e r by t h e D i r e c t o r o r t h e
             Commission i n t h e p r e m i s e s c o n c e r n i n g r e l a t o r
             and h i s employment s t a t u s w i t h t h e Department s o
             l o n g a s such f u t u r e a c t i o n i s t a k e n i n t h e manner
             p r o v i d e d by law."

             Our f i n a l i n q u i r y t h u s f o c u s e s on t h e q u e s t i o n of whether

a p p r o p r i a t e s t a t u t o r y procedures w e r e followed i n t h e f i n a l d i s m i s s a l
of a p p e l l a n t .       A p p e l l a n t makes s e v e r a l a l l e g a t i o n s of d u e p r o c e s s

v i o l a t i o n s d u r i n g t h e p r o c e e d i n g s which c u l m i n a t e d i n h i s f i n a l

discharge.           These a l l e g a t i o n s w i l l be d i s c u s s e d i n t u r n .

             A p p e l l a n t a l l e g e s t h e s u s p e n s i o n immediately f o l l o w i n g

r e i n s t a t e m e n t w a s c o n t r a t o t h e M e t r o p o l i t a n P o l i c e Law i n t h a t

t h e c h i e f o f p o l i c e d i d n o t s e c u r e t h e a p p r o v a l o f t h e mayor.

S e c t i o n 1 1 - 1 8 0 6 ( 1 0 ) , R.C.M.      1947, s t a t e s :

             "The mayor o r c h i e f o f p o l i c e , s u b j e c t t o t h e
             a p p r o v a l o f t h e mayor, s h a l l have t h e power i n
             a l l c a s e s , t o suspend a policeman, o r any o f f i c e r ,
             f o r a period of n o t exceeding t e n (10) days i n
             any o n e (1) month, such s u s p e n s i o n t o be w i t h o r
             w i t h o u t pay a s t h e o r d e r o f s u s p e n s i o n may d e t e r m i n e . "

Nowhere i n i t s b r i e f o r o r a l argument d i d t h e r e s p o n d e n t s p e c i f i c -

a l l y answer t h i s a l l e g a t i o n .         However, a f t e r examining t h e d i s t r i c t

c o u r t f i l e , it a p p e a r s a p p e l l a n t was n o t on s u s p e n s i o n , b u t r a t h e r

paid vacation s t a t u s .              True t h e l e t t e r of A p r i l 9, 1974 from t h e

c h i e f o f p o l i c e t o a p p e l l a n t c o n c e r n i n g r e i n s t a t e m e n t mentioned

t h e word " s u s p e n s i o n " and t h e a u t h o r i t y t o s o suspend under sec-

t i o n 11-1806.             But a l a t e r l e t t e r from t h e c h i e f o f p o l i c e t o

a p p e l l a n t i n r e f e r e n c e t o new c h a r g e s , d a t e d J u l y 1 5 , 1974, s t a t e d

a p p e l l a n t was    "    * * *     c u r r e n t l y on v a c a t i o n s t a t u s   * * *."   and

would n o t be suspended a t t h a t t i m e .                     Thus it would s e e m t h a t

any v i o l a t i o n of s t a t u t o r y d i r e c t i v e s was r e n d e r e d h a r m l e s s by

s u b s e q u e n t placement on v a c a t i o n s t a t u s w i t h f u l l pay u n t i l t h e

time of f i n a l discharge.

             A p p e l l a n t n e x t c o n t e n d s t h e p o l i c e commission s h o u l d have

been e q u i t a b l y e s t o p p e d from p r e f e r r i n g c h a r g e s i n r e f e r e n c e t o

f a l s e s t a t e m e n t s on a p p e l l a n t ' s employment a p p l i c a t i o n t h r e e y e a r s

a f t e r s u c h a p p l i c a t i o n w a s s u b m i t t e d and two y e a r s t h r e e months

a f t e r h e had completed h i s p r o b a t i o n a r y p e r i o d .               W e f i n d no m e r i t

i n t h i s contention.               S e c t i o n 11-1805, R.C.M.            1947, i n p e r t i n e n t

p a r t , states:

             "Any a p p l i c a n t who s h a l l make any f a l s e s t a t e m e n t
             t o t h e p o l i c e commission a s t o h i s a g e o r o t h e r
             q u a l i f i c a t i o n s r e q u i r e d , a t h i s examination before
             t h e p o l i c e commission, s h a l l be s u b j e c t t o s u s -
             p e n s i o n o r d i s m i s s a l from t h e p o l i c e f o r c e , a f t e r
             trial. "

N mention i s made i n t h i s s e c t i o n o f any s t a t u t e of l i m i t a t i o n s
 o

a s t o a c t i o n s stemming from f a l s e i n f o r m a t i o n i n t h e employment

application.

             F i n a l l y , a p p e l l a n t c o n t e n d s t h a t i n t h e i n t e r e s t of

f a i r n e s s , r u l e s of c r i m i n a l p r o c e d u r e s h o u l d g u i d e t h e f i l i n g

of c h a r g e s and under such r u l e s t h e p o l i c e commission s h o u l d be

p r e c l u d e d from f i l i n g a d d i t i o n a l c h a r g e s c o n c e r n i n g t h e employ-

ment a p p l i c a t i o n , once p r o c e e d i n g s a g a i n s t a p p e l l a n t had been

initiated.          H e l p f u l t o o u r c o n s i d e r a t i o n i s B a i l e y v . Examining

and T r i a l Board, 45 Mont. 1 9 7 , 199, 122 P . 572.                            Though ~ a i l e y

s t a n d s merely f o r t h e r u l e t h a t t h e s u f f i c i e n c y of c h a r g e s a s t o

d e t a i l s , d e s i g n a t i o n of o f f e n s e s , e t c . i n p o l i c e commission

p r o c e e d i n g s a r e n o t t o be t e s t e d by t h e r i g i d r u l e s o f c r i m i n a l

procedure, we b e l i e v e t h e r a t i o n a l e o f f e r e d i n t h a t d e c i s i o n i s

of persuasive value i n t h e i n s t a n t case.                      I n Bailey t h i s Court

said :

             " * * * The o n l y r e q u i r e m e n t of t h e s t a t u t e i s
             t h a t t h e c h a r g e s h a l l be reduced t o w r i t i n g * * *
             and i f i n s u b s t a n c e it makes o u t any o n e of t h e
             t r i a b l e o f f e n s e s mentioned, it i s s u f f i c i e n t .
             And even i n d e t e r m i n i n g t h i s q u e s t i o n t h e c o u r t s
             w i l l a p p l y t h e most l i b e r a l r u l e s of c o n s t r u c t i o n ,
             and n e c e s s a r i l y s o .     The members o f t h e P o l i c e
             T r i a l Board a r e n o t r e q u i r e d t o be l e a r n e d i n t h e
             law of p l e a d i n g and p r a c t i c e ; i n f a c t many board
             members a r e laymen e n t i r e l y u n f a m i l i a r w i t h c o u r t
             p r o c e d u r e . N e i t h e r i s it demanded n o r contem-
             p l a t e d t h a t t h e person p r e f e r r i n g charges a g a i n s t
             a policeman s h a l l s p e c i f y t h e d e t a i l s o f t h e
             charge, g i v e a p a r t i c u l a r d e s i g n a t i o n t o t h e
             o f f e n s e , o r employ a n a t t o r n e y t o d r a f t t h e com-
             plaint.          To i n s i s t upon s t r i c t n e s s i n c o n s t r u i n g
             a w r i t t e n c h a r g e of t h i s c h a r a c t e r would d e f e a t
             t h e purpose of t h e l a w and r e n d e r members of t h e
             p o l i c e f o r c e immune from d i s c i p l i n e . * * *."

Recognizing t h e l i m i t e d , n o n c r i m i n a l n a t u r e o f such p o l i c e commis-

s i o n h e a r i n g s and t h e u n d e r s t a n d a b l e l a c k of l e g a l e x p e r t i s e on

t h e p a r t o f t h e members o f t h e p o l i c e commission, t h i s C o u r t
  d o e s n o t impose r u l e s of c r i m i n a l p r o c e d u r e t o a h e a r i n g

  of t h i s t y p e .

               The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .




n\We c o n c u r :




     Justices




  s i t t i n g i n p l a c e o f M r . Chief J u s t i c e
  James T. H a r r i s o n .